UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6713



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL DWIGHT BROWN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-01-482-WDQ; CA-03-3270-WDQ)


Submitted:   June 24, 2004                  Decided:   July 2, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Dwight Brown, Appellant Pro Se.  Philip S. Jackson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Michael Brown seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2255 (2000) motion. Brown cannot appeal

this order unless a circuit judge or justice issues a certificate

of appealability, and a certificate of appealability will not issue

absent a “substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).       A habeas appellant meets

this standard by demonstrating that reasonable jurists would find

that   his    constitutional   claims   are   debatable   and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).        We have independently reviewed

the record and conclude Brown has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                DISMISSED




                                  - 2 -